SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

156
CA 12-02065
PRESENT: SMITH, J.P., FAHEY, CARNI, VALENTINO, AND WHALEN, JJ.


ALOKE CHAUDHURI, PLAINTIFF-APPELLANT,

                     V                                           ORDER

KEITH P. GREEN, INDIVIDUALLY AND IN HIS CAPACITY
AS A DEPUTY SHERIFF, COUNTY OF ONTARIO, M.J.
HALPIN, INDIVIDUALLY AND IN HIS CAPACITY AS A
DEPUTY SHERIFF, COUNTY OF ONTARIO, PHILLIP C.
POVERO, SHERIFF, COUNTY OF ONTARIO, AND COUNTY OF
ONTARIO, DEFENDANTS-RESPONDENTS.


VAN HENRI WHITE, ROCHESTER, FOR PLAINTIFF-APPELLANT.

JOHN W. PARK, COUNTY ATTORNEY, CANANDAIGUA (MICHAEL G. REINHARDT OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Ontario County
(William F. Kocher, A.J.), entered February 6, 2012. The order denied
plaintiff’s motion to reargue his opposition to defendants’ prior
summary judgment motion.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Empire Ins. Co. v Food City, 167 AD2d 983, 984).




Entered:   February 7, 2014                     Frances E. Cafarell
                                                Clerk of the Court